Whitfield, J.
— The plaintiff in error brought an action on a promissory note against Maxwell, as maker, and, under the statute, also joining the Florida Indian River Land Company as endorsee of the note, it being alleged that at the time of the making of the note by MaxAvell, and before its delivery to the plaintiff, the Florida Indian River Land Company caused its name to be placed on the back of the said note. The Florida Indian River Land Company pleaded “that it did not make, issue nor endorse the said promissory note as alleged; that it is a corporation doing business in the State of Florida, and that said promissory note was indorsed by Stanley S. Lichty, its secretary, without its authority, with an inten*63tion and for the purpose of lending the credit of said defendant corporation and that said indorsement has never since been ratified or approved by it; that it is a corporation organized and existing under the laws of the State of Arizona and doing business in Brevard County, Florida, and that the alleged indorsement was an attempt by its secretary, Stanley S. Lichty, without its authority, to lend its credit, and that neither its charter nor by Jaws authorize or empower it to make, issue or indorse promissory notes for the purpose of lending its credit or otherwise except for purposes germane to the purposes for which it was organized, the nature of which business is the doing of a general real estate business, including the buying, selling, exchanging and renting- of real estate and borrowing- ánd loaning money on real estate and any and all further acts and things necessary or proper fully to carry on the said general real estate business, and in that respect having all the rights, privileges and powers that a natural person might or could have in the same business, and that said indorsement of said promissory note was not made for any of said purposes.”
Default judgment was entered against Maxwell, and a jury having- been waived, the judge upon the hearing-rendered judgment for the plaintiff against Maxwell, the maker of the note, and further adjudged tliat “the court having further found for the defendant, Florida-Indian River land Company, upon the issue joined between said defendant, Florida-Indian River Land Company, and the plaintiff it is therefore ordered, considered and adjudged by the court that said defendant; Florida-Indian River Land Company, go hence without day.”
*64The plaintiff took writ of error.
On the testimony it appears that the Florida Indian River Land Company by its secretary endorsed the note for purposes of its own and for a benefit accruing to it, and that the finding and judgment for such endorser was error, for which the judgment is reversed.
All concur.